Mr. Justice Wolf
delivered the opinion of the court.
The District Court of San Juan, First Section, sustained a demurrer to a complaint and the complainant appealed, alleging in opposition to the defendant that the eomplaint stated a cause of action and that as the amount' adjudicated might have been more than $500, the District Court of San Juan had jurisdiction.
We shall first address ourselves to the question of jurisdiction. The plaintiff set up a partnership between Epifanio Rosa and José Mercedes Seise, an existing dissolution or requested dissolution of said firm, and the nonpayment to the complainant of the amount due him.
The appellant says that in the liquidation he might have obtained more than $500, but we think that be is bound by the averments and claim of his complaint. The complaint, set up that the profits were $2,000 and the complainant was entitled to twenty per cent of the same, or, as averred, $400, with interest. This whole sum was less than $500. The complaint was also entitled “Recovery of Money.” Under these *88circumstances, not more than $500 being claimed in the complaint, the District Court of San Juan was without jurisdiction.
It will therefore be unnecessary to review the other ground of demurrer and the judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.